DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/13/2022 was considered and placed on the file of record by the examiner.
 
	




Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to defect evaluation and visualization.  
The following is an examiner's statement of reasons for allowance: The present invention is directed towards defect evaluation and visualization by normalizing the average distance between each of the plurality of sub-bounding boxes and the fitted plane, and converting a normalized average distance into an image gray scale ranging from 0 to 255, such that the surface point cloud included in each of the plurality of sub-bounding boxes is defined as a pixel, and the average distance between each of the plurality of sub-bounding boxes and the fitted plane is taken as a gray value of the corresponding pixel to generate a plane distance error image with a size of 512*512; constructing a pre-trained semantic segmentation network for defect of fiber placement, and inputting the grayscale image into the pretrained semantic segmentation network to segment and recognize defect areas on the grayscale image.
The closest prior art, Dal Mutto et al. (US 2018/0189611) shows classifying physical objects by normalizing the average distance of the surface points to the object's center of mass of the object. 
However, Dal Mutto fails to address: 
“…(S1) acquiring a surface point cloud of the automated fiber placement composite;
(S2) fitting a plane to the surface point cloud;
(S3) calculating a distance from each point of the surface point cloud to a fitted
plane;
(S4) enveloping the surface point cloud by an oriented bounding box (OBB), and generating a grayscale image according to the OBB and the distance calculated in step (S3); wherein the step (S4) is performed through steps of:
(S401) by means of an OBB algorithm, determining a minimum bounding box enveloping the surface point cloud;
(S402) uniformly dividing the mm1mum bounding box into 512*512 sub-bounding boxes along a direction parallel to the fitted plane;
(S403) calculating a distance between each point in each of the plurality of sub-bounding boxes and the fitted plane, and calculating an average distance between each of the plurality of sub-bounding boxes and the fitted plane; and
(S404) normalizing the average distance between each of the plurality of sub-bounding boxes and the fitted plane, and converting a normalized average distance into an image gray scale ranging from 0 to 255, such that the surface point cloud included in each of the plurality of sub-bounding boxes is defined as a pixel, and the average distance between each of the plurality of sub-bounding boxes and the fitted plane is taken as a gray value of the corresponding pixel to generate a plane distance error image with a size of 512*512;
(S5) constructing a pre-trained semantic segmentation network for defect of fiber placement, and inputting the grayscale image generated in step (S4) into the pre-trained semantic segmentation network to segment and recognize defect areas on the grayscale image; and
(S6) mapping a segmentation result output by the semantic segmentation network to the point clouds followed by defect evaluation and visualization.”

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663